WINTERSHEIMER, Justice,
dissenting.
I must respectfully disagree with the opinion and order only in regard to the length of suspension imposed. I would adopt the recommendation of the Board of Governors of the Kentucky Bar Association that Mr. Blackburn be suspended from the practice of law for six months.
I do not believe that the recommendation was excessive. The record in this ease indicates that the attorney in question has received three private admonitions, one in 1984, another in 1988 and a third in 1989. I believe it is necessary to consider these three private admonitions in connection with the current breach of professional responsibility and consequently adopt the recommendation of the Board of Governors of the Kentucky Bar Association of six months.
STEPHENS, C.J., joins in this dissent.